The Court, Comegys, C. J.,
charged the jury, That both the *456plaintiff and the defendant had been made competent witnesses for themselves respectively by the general statute referred to, and had each been examined as a competent witness for himself in the case. It is well known, however, to the jury that they have each testified subject to whatever partiality or bias in his own favor a direct interest in the result of the suit may have upon them respectively when speaking in a court of justice under the sanction of an oath. And we know of no such rule or principle applicable here or in this case as the counsel for the plaintiff has referred to. If there be contradiction in their testimony, it will be the duty of the jury to reconcile and harmonizó, if they can; but if not, then it must be determined as in other cases of conflicting testimony between competent witnesses not parties to the suit.
The defendant had a verdict.